Title: Poems by Colonel Samuel Blachley Webb, [January 1780]
From: Webb, Samuel Blachley
To: Hamilton, Alexander



[January, 1780]

To Colonel Hamilton

What, bend the Stubborn knee at last,
Confess the days of wisdom past,
He that could bow to every shrine,
And swear the last the most divine:
Like Hudibrass all subjects bend,
had Ovid at his fingers end;
Could whistle ev’ry tune of love,
(You’d think him Ovids self or Jove)
Now feels the inexorable dart
And yields Cornelia all his heart!


Say what the charms that plague you so?
I’ll venture barely common—No.
Within the circle of her eye;
A thousand sweet delusions lye;
Within the oval of her face
Loves wily charms and winning grace,
Besides in all she does or says
An air that even Stoics praise.
Mere rant th’ effusion of a brain
Oppress’d with love[’s] distempered train,


Tis true, her eye is well enough,
But why of such superior stuff;
Why call it better than her neighbours,
Because more hearts may crown its labors.
Talk as you please, of grace and wiles
Of lips and looks and winning smiles,
She’s but,—Sweet Sir, nay do not fret,
She’s but—a beautiful brunette.



But ah, why trifle thus with love,
A certain fate that all must prove;
dipp’d in the cup of tears and bliss,
Loves subtle arrows never miss.
In vain would pride excuse the heart,
The best defended feel their smart:
Ev’n he who laughs lifes cares away
May only boast a later day.
perhaps e’re now some thoughtless fair
But opes her eyes to give dispair.

Jany 1780
